In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS

******************** *
KELLY LAFFEY,             *                        No. 14-526V
                          *                        Special Master Christian J. Moran
              Petitioner, *
                          *                        Filed: August 15, 2016
v.                        *
                          *                        Attorneys’ fees and costs; award in
SECRETARY OF HEALTH       *                        the amount to which respondent does
AND HUMAN SERVICES,       *                        not object.
                          *
              Respondent, *
******************** *

Lawrence J. Disparti, Disparti Law Group, PA, Holiday, FL, for petitioner;
Lisa A. Watts, United States Dep’t of Justice, Washington, D.C., for respondent.

              UNPUBLISHED DECISION ON FEES AND COSTS 1

       On August 2, 2016, petitioner filed a motion for final attorneys’ fees and
costs in the above-captioned matter. Respondent filed a response on August 9,
2016, raising no objections to the motion. Based on petitioner’s motion and
accompanying timesheets, the Court awards $16,849.45.

       On June 20, 2014, Kelly Laffey filed a petition for compensation alleging
that the influenza (“flu”) vaccine which she received on September 20, 2012,
caused her to suffer acute respiratory distress syndrome. Petitioner received
compensation based upon the parties’ stipulation. Decision, issued Apr. 27, 2016,
2016 WL 2981391. Because petitioner received compensation, she is entitled to an
award of attorneys’ fees and costs. 42 U.S.C. § 300aa-15(e).

       1
          The E-Government Act, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services), requires that the Court post this decision on its
website. Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing
redaction of medical information or other information described in 42 U.S.C. § 300aa-12(d)(4).
Any redactions ordered by the special master will appear in the document posted on the website.
      Petitioner seeks a total of $16,849.45 in attorneys’ fees and costs. In
compliance with General Order No. 9, petitioner represents to respondent that she
advanced no monies for reimbursable costs in pursuit of her claim. Respondent
has no objection to the amount requested for attorneys’ fees and costs.

       After reviewing the request, the Court awards the following:

       A lump sum of $16,849.45 in the form of a check made payable to
       petitioner and petitioner’s attorney, Lawrence J. Disparti, of
       Disparti Law Group, PA, for attorneys’ fees and other litigation
       costs available under 42 U.S.C. § 300aa-15(e).

In the absence of a motion for review filed pursuant to RCFC Appendix B,
the clerk of the court shall enter judgment accordingly. 2

     Any questions may be directed to my law clerk, Shannon Proctor, at (202)
357-6360.

       IT IS SO ORDERED.

                                                    s/Christian J. Moran
                                                    Christian J. Moran
                                                    Special Master




2
 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing
of notice renouncing the right to seek review.

                                                2